DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 32 recites the broad recitation “membranes,” and the claim also recites “such as hollow fibers in particular” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Claim 44 recites the broad recitation “a metal,” and the claim also recites “preferably copper or a copper-nickel alloy” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Further regarding claim 32, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Pouchoulin (US 2016/0220748) in view of Olson (US 2012/0277654).
With respect to Claim 48, Pouchoulin teaches a method for controlling the heat emission at a heating element 200 of an extracorporeal treatment device 100, in which the flow rate of blood through the device or the power of a pump influencing the flow rate are measured and the heating power is adjusted accordingly.  See [0015-0044], especially [0042]

Olson teaches an extracorporeal treatment system comprising an oxygenator and a heat exchanger, wherein the heat exchanger for heating he blood passing through the extracorporeal circuit.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Pouchoulin’s heat control method for extracorporeal circuits to be used with an extracorporeal oxygenator, as suggested by Olson, in order to allow the temperature of blood passing through the extracorporeal oxygenation circuit to be maintained at a desired temperature. 

With respect to Claim 49, Pouchoulin teaches that the heating element 200 comprising a plurality of heating sub-elements 203 (Figure 2).  The sub-elements are capable of being actuated separably from one another, so as to maintain a target value of the blood. Specifically, the sub-elements are actuated according to a the signal from the control system, based on the amount of heat that is required to heat the blood to a specified temperature.  See paragraphs [0015-0044].

Allowable Subject Matter
Claims 29-31, 33-43, and 45-47 are allowed.
Claims 32 and 44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claims 29-47 are drawn to an oxygenator having a heat exchanger, wherein the temperature control device of the heat exchanger is configured to deliver different heating power at different locations in the housing chamber. There is no teaching in the art of providing different heating power to different sections of an oxygen housing. 
The closest prior art is Pouchoulin (US 2016/0220748), which teaches a system and method for heating an extracorporeal circuit by providing a plurality of electric heating components.  Pouchoulin, however, does not teach or suggest the temperature .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Svitek et al. (US 2015/0150715) teaches a system for oxygenation and heat transfer, but does not teach a heating element that delivers a different heating power at different locations in the housing chamber. 
Svitek et al. (US 2017/0071782) teaches a system for oxygenation and heat transfer, but does not teach a heating element that delivers a different heating power at different locations in the housing chamber. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP R WIEST/Primary Examiner, Art Unit 3781